Citation Nr: 1445761	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-21 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

By way of background, the Board notes that the Veteran's service connection claim for a psychiatric disorder was originally denied in a November 2005 rating decision.  The Veteran was properly notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence received within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In July 2007, the Veteran submitted an application to reopen the claim, and in June 2008, the RO reopened the claim and denied it on the merits.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder.  Accordingly, the issue has necessarily been restyled as one for which new and material evidence is required to reopen the claim of service connection, as noted on the first page of this decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2005 rating decision denied the claim of entitlement to service connection for a psychiatric disorder; the Veteran was properly notified of the adverse outcome in a November 2005 letter and he did not file a notice of disagreement to appeal the RO's decision.

2.  Evidence received since the November 2005 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  New and material evidence has been received to reopen the service connection claim for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the Veteran's service connection claim for a psychiatric disorder.  To the extent that the Veteran seeks to reopen this claim, the Board's decision represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

New and Material Evidence - Laws and Regulations

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Veteran's current claim to reopen was received in July 2007, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered and Additional Evidence

With regard to the Veteran's claim for a psychiatric disorder, the evidence of record that was previously considered at the time of the November 2005 rating decision consisted of service records, statements from the Veteran, and VA treatment records.  Additional evidence presented since the November 2005 rating decision includes updated VA treatment records, records from the Social Security Administration (SSA), several statements from the Veteran containing additional details as to his claimed stressor, statements from a private psychiatrist, a VA psychologist, and a VA therapist, a Mental Impairment Questionnaire from a psychiatrist, a letter from the Department of the Navy, and a VA Memorandum regarding a formal finding of lack of information required to verify a stressor.  

The Veteran's psychiatric disorder claim was previously denied on the basis that there was no showing of either a psychiatric disorder or stressor in service, and no medical evidence relating the Veteran's current condition to military service.  The additional evidence presented since the November 2005 rating decision includes further information from the Veteran regarding an in-service stressor, which the RO attempted to develop and corroborate under VA's duty to assist.  Given that the additional evidence has not been previously considered and relates to an unestablished fact necessary to prove the claim, namely, the occurrence of a traumatic event in service, it is both new and material.  
  

ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include PTSD, is reopened and, to this extent only, the appeal is granted.

REMAND

The Veteran has contended that his psychiatric disorder resulted from an incident in service in which he was on guard duty and a grenade was thrown into the barracks and exploded.  The Veteran reported that three individuals were involved in court-martial proceedings as a result of this incident, and he provided testimony during the court-martial proceedings.  The Veteran has requested that the RO obtain a transcript of these court-martial proceedings.

Under Hyatt v. Nicholson, 21 Vet. App. 390 (2007), the Court held that where such evidence is potentially relevant and has been sufficiently identified, VA has a duty to obtain court-martial records of another serviceman.  VA's Office of General Counsel has also provided additional guidance regarding the "Duty to Assist in Seeking Records Pertaining to an Individual Other than the Claimant."  See VAOPGCPREC 5-2014.  In the case at hand, it would appear that the court-martial records are potentially relevant, as the available evidence of record fails to corroborate the incident described by the Veteran in which a grenade was thrown through a window and exploded.  However, the Veteran has only partially identified the records he is seeking.  The RO should contact the Veteran and his representative and ask them to provide as much information as possible regarding these records, including the complete names of the individuals involved and the exact date of the incident.  The Veteran should be notified that without sufficient identifying information, it may be impossible for VA to obtain these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

Follow-up development under VA's duty to assist is also warranted regarding the partial information already provided by the Veteran.  Specifically, during the course of the appeal, the Veteran has identified differing timeframes in which the incident in question occurred (e.g. June 1976, July 1976, December 1976, and April 1977).  The Veteran identified one individual with a last name of Hoffman, one individual with a last name of Pickering, and one individual with six spelling variations of their last name, including Belasquez, Balasikius, Balaskus, Balaski, Blascus, and Blaskis.  As all of the variations in dates reported by the Veteran encompassed the years 1976 and 1977, the RO requested the court-martial records for the appropriate time period.  However, the RO did not identify Pickering, and only identified one of the six spelling variations of "Blaskis" when it requested the transcripts of the court-martial proceedings from the Judge Advocate General, Department of the Marine Corps.  The RO should request that this office search for court-martial records for Pickering, Belasquez, Balasikius, Balaskus, Balaski, and Blascus.

Additionally, in the Judge Advocate General's May 2011 response to the RO's initial request for the court-martial records, it stated that some of the records were maintained at the National Personnel Records Center (NPRC).  Although the letter stated that the NPRC only held transcripts of court-martials for 15 years before destroying them, under VA's duty to assist in the procurement of federal records, the RO should contact the NPRC directly and attempt to retrieve these records.  If in fact any pertinent records have been destroyed or are otherwise unavailable, the RO should make a formal finding of such, and should notify the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the Veteran's in-service stressor.  Request that the Veteran provide additional details regarding the three individuals involved in the court-martials that resulted from the incident, to include their first names, rank, etc.  The Veteran should be notified that without sufficient identifying information, it may be impossible for VA to obtain these records.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2.  Send a follow-up request to the Office of the Judge Advocate General, Department of the Marine Corps, and ask them to verify whether there is any record of a court-martial proceeding at the Kaneohe Bay Marine Corps Air Station in Oahu, Hawaii between 1976 and 1977 involving individuals with last names Pickering, Belasquez, Balasikius, Balaskus, Balaski, or Blascus.  If the Veteran provides any additional identifying information regarding the individuals involved in the incident, forward the additional information for verification. 

Any court-martial records located in response to the above request should be appropriately redacted (i.e. any identifying information regarding other servicemembers should be removed) pursuant to the provisions of the Privacy Act.   

Document all attempts to obtain these records in the Veteran's claims file.  If the records do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Contact the NPRC and ask them to verify whether  there is any record of a court-martial proceeding at the Kaneohe Bay Marine Corps Air Station in Oahu, Hawaii between 1976 and 1977 involving individuals with last names Pickering, Belasquez, Balasikius, Balaskus, Balaski, Blascus, Blaskis, or Hoffman.  If the Veteran provides any additional identifying information regarding the individuals involved in the incident, forward the additional information for verification.

Any court-martial records located in response to the above request should be appropriately redacted (i.e. any identifying information regarding other servicemembers should be removed) pursuant to the provisions of the Privacy Act.

Document all attempts to obtain these records in the Veteran's claims file.  If the records do not exist or further efforts to obtain them would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  If, and only if, the Veteran provides sufficient additional details regarding the individuals involved in the in-service incident, to include, at a minimum, their first names, then review the service personnel records of the identified individuals to determine if the incident in question can be corroborated.  Summarize the findings in a memorandum and associate the memorandum with the Veteran's claims file.  

Do not associate service personnel records from any other servicemember with the Veteran's claims file; only associate a memorandum that summarizes any findings.  Such memorandum should be appropriately redacted (i.e. any identifying information regarding other servicemembers should be removed) pursuant to the provisions of the Privacy Act.   

If the above directive is not feasible due to a lack of specificity in the information provided by the Veteran, then include documentation of such in the Veteran's claims file.

5.  After completing any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.     

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


